DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/22 and 11/16/21 is being considered by the examiner.

Response to Amendment
This office action is in response to preliminary amendment filed on 12/18/20.  Claims 1-18 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 9-12, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2021/0258986) in view of Zhang et al. (US 2020/0154513).
Regarding claim 1, Chang teaches a method for requesting system information (SI), comprising:
performing, by a terminal (UE), a cell reselection in a case where the terminal initiates an SI request procedure (procedure for requesting on-demand system information) but has not successfully completed the SI request procedure (before the completion of a random access procedure for a system information request) (UE performs a cell reselection before the completion of a random access procedure for a SI request) [paragraphs 64, 72];
resetting, by the terminal, one of a media access control (MAC) layer (resetting MAC) [paragraph 70] or a relevant parameter of a random access channel (RACH) procedure (UE resets MAC) [paragraphs 65, 70]; and
acquiring, by the terminal, required SI according to a radio resource control (RRC) configuration (PRACH configuration/resource or RRC configuration) of a reselected cell (after UE performs reselection and MAC reset, it receives minimum SI from the reselected cell would which includes PRACH configuration/resource or RRC configuration for transmitting Message 1 to request and receive SI) [paragraphs 4, 37, 40, 45-47].
Chang does not explicitly teach that the resetting one of a one of a media access control (MAC) layer or a relevant parameter of a random access channel (RACH) procedure is to terminate the SI request procedure.  In an analogous prior art reference, Zhang teaches resetting one of a one of a media access control (MAC) layer (resetting the MAC layer) or a relevant parameter of a random access channel (RACH) procedure (discarding information related to a preamble transmitted or random access resource used in a random access procedure) is to terminate (stopping) the SI request procedure (system information request) (UE resets MAC layer and/or discards information related to a random access procedure stopping a system information request procedure when the system information is unsuccessfully requested) [par 53-57, 67-75].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang to allow the resetting one of a one of a media access control (MAC) layer or a relevant parameter of a random access channel (RACH) procedure to terminate the SI request procedure, as taught by Zhang, in order to enable the terminal to correctly acquire system information when system information is unsuccessfully requested.
Regarding claim 2, Chang teaches the method according to claim 1, wherein acquiring the required SI according to the RRC configuration of the reselected cell comprises:
determining, by the terminal, an SI acquisition mode (method based on Message 1 or Message 3) of the reselected cell through an RRC configuration in a system information block SIB1 and an RRC configuration in a master information block (MIB) of the reselected cell (UE would determine whether to obtain SI based on Message 1 or Message 3 though SIB1 and MIB (i.e. minimum SI) received from reselected cell) [paragraphs 4, 36-41]; and
acquiring the required SI according to the SI acquisition mode (UE obtains SI using Message 1 or Message 3) [paragraphs 40-41].
Regarding claim 3, Chang teaches the method according to claim 2, wherein the SI acquisition mode comprises at least one of the following: monitoring, by the terminal, an SI window on a periodic downlink-shared channel (DL-SCH) according to the RRC configuration to acquire corresponding SI; or
retriggering, by the terminal, the SI request procedure according to the RRC configuration to acquire corresponding SI (after UE performs reselection and MAC reset, it would request SI using PRACH configuration/resource or RRC configuration included in minimum SI received from reselected cell) [paragraphs 4, 36-41, 45-47].
Regarding claim 4, Chang teaches the method according to claim 3, wherein retriggering, by the terminal, the SI request procedure according to the RRC configuration to acquire the corresponding SI comprises one of the following:
sending, by the terminal, a pre-configured preamble having a mapping relationship with an SI type (each SI), to request SI corresponding to the preamble (UE transmits preamble on dedicated PRACH resource that corresponds to the requested SI) [paragraph 37]; or
initiating a random access procedure through a preamble sent by the terminal, and carrying information of a required SI type in Msg.3, to acquire SI corresponding to the SI type (UE may request SI through PRACH/resource used for initial access) [paragraphs 38, 41].
Regarding claim 7, Chang teaches the method according to claim 2, wherein acquiring the required SI according to the SI acquisition mode comprises:
in a case where the terminal is to acquire SI, monitoring, by the terminal, a frequency-domain position and an SI window (time-frequency domain resources) of the RRC configuration to acquire the SI (UE receives time-frequency domain resources to request SI) [paragraph 32].
Claims 9 and 17-18 recite similar subject matter as claim 1 and are therefore rejected on the same basis.
Claim 10 recites similar subject matter as claim 2 and is therefore rejected on the same basis.
Claim 11 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claim 12 recites similar subject matter as claim 4 and is therefore rejected on the same basis.
Claim 15 recites similar subject matter as claim 7 and is therefore rejected on the same basis.


Claims 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2021/0258986) in view of Zhang et al. (US 2020/0154513), as applied to claims 2 and 10 above, and further in view of Tsai et al. (US 2018/0279378).
Regarding claim 5, The combination of Chang and Zhang does not explicitly teach wherein acquiring the required SI according to the SI acquisition mode comprises:  in a case where the terminal is to acquire SI and the SI is pre-configured with a preamble identity (ID) having a mapping relationship, selecting, by the MAC layer of the terminal, a preamble corresponding to the preamble ID of the SI and indicated in the RRC configuration of the reselected cell, and initiating the SI request procedure to acquire the SI.  In an analogous prior art reference, Tsai teaches in a case where the terminal (UE) is to acquire SI and the SI is pre-configured with a preamble identity (ID) (preamble 1, 2…64) having a mapping relationship, selecting, by the MAC layer of the terminal, a preamble corresponding to the preamble ID of the SI (SI type) and indicated in the RRC configuration of the reselected cell (minimum SI), and initiating the SI request procedure to acquire the SI (UE may request SI using dedicated preamble reserved for a SI type which is provided in minimum SI) [paragraphs 48, 51].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chang and Zhang to allow acquiring the required SI according to the SI acquisition mode to comprise:  in a case where the terminal is to acquire SI and the SI is pre-configured with a preamble identity (ID) having a mapping relationship, selecting, by the MAC layer of the terminal, a preamble corresponding to the preamble ID of the SI and indicated in the RRC configuration of the reselected cell, and initiating the SI request procedure to acquire the SI, as taught by Tsai, in order to request SI of a certain type using random access preambles configured for the SI request.
Regarding claim 6, Chang does not explicitly teach wherein acquiring the required SI according to the SI acquisition mode comprises: in a case where the terminal is to acquire SI but the SI is not pre-configured with a preamble ID, selecting, by the MAC layer of the terminal, a preamble from a preamble set for contention- based random access (CBRA), and initiating the SI request procedure to acquire the SI corresponding to the preamble.  Tsai further teaches in a case where the terminal is to acquire SI but the SI is not pre-configured with a preamble ID (no corresponding association information for the requested types of on-demand SI included in minimum SI), selecting, by the MAC layer of a terminal (UE), a preamble from a preamble set for contention- based random access (CBRA) (random access preamble for contention-based random access), and initiating the SI request procedure to acquire the SI corresponding to the preamble [paragraphs 62-63].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang to allow acquiring the required SI according to the SI acquisition mode comprises: in a case where the terminal is to acquire SI but the SI is not pre-configured with a preamble ID, selecting, by the MAC layer of the terminal, a preamble from a preamble set for contention- based random access (CBRA), and initiating the SI request procedure to acquire the SI corresponding to the preamble, as further taught by Tsai, in order to request SI when configuration information for the requested types of on-demand SI is not included in minimum SI.
Claim 13 recites similar subject matter as claim 5 and is therefore rejected on the same basis.
Claim 14 recites similar subject matter as claim 6, and is therefore rejected on the same basis.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2021/0258986) in view of Zhang et al. (US 2020/0154513), as applied to claims 1 and 9, and further in view of Ou et al. (US 9,215,742).
Regarding claim 8, the combination of Chang and Zhang does not explicitly teach wherein performing, by the terminal, the cell reselection comprises: detecting whether the terminal performs a measurement procedure; in a case of performing the measurement procedure, determining, according to a measurement report, whether a neighboring cell meeting a cell reselection requirement of the terminal exists; and in a case where the neighboring cell meeting the cell reselection requirement of the terminal exists, switching, by the terminal, to the cell meeting the cell reselection requirement of the terminal.  In an analogous prior art reference, Ou teaches a cell reselection performed by a terminal (UE) comprises: detecting whether the terminal performs a measurement procedure (radio measurement for neighboring cells); in a case of performing the measurement procedure, determining, according to a measurement report, whether a neighboring cell meeting a cell reselection requirement (cell reselection criteria) of the terminal exists; and in a case where the neighboring cell meeting the cell reselection requirement of the terminal exists, switching, by the terminal, to the cell meeting the cell reselection requirement of the terminal (UE performs radio measurement for neighboring cells, and reselects to another cell when measuring results reach to cell reselection criteria) [column 1, lines 59-67; column 2, lines 1-3].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chang and Zhang to allow the cell reselection performed by the terminal to comprise: detecting whether the terminal performs a measurement procedure; in a case of performing the measurement procedure, determining, according to a measurement report, whether a neighboring cell meeting a cell reselection requirement of the terminal exists; and in a case where the neighboring cell meeting the cell reselection requirement of the terminal exists, switching, by the terminal, to the cell meeting the cell reselection requirement of the terminal, as taught by Ou, since this is how cell reselection is performed as defined by 3GPP.
Claim 16 recites similar subject matter as claim 8, and is therefore rejected on the same basis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647